DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamai [JP 2015104143] further in view of  Yasue [JP 2015115978].
With respect to claim 1, Hamai discloses an air conditioner (vehicle-mounted electric device 150, paragraph [0019]) comprising; a secondary battery (a high voltage battery system 111, paragraph [0019]) which is chargeable with electric power supplied from outside of a vehicle (the charging system 160 is similarly adapted to charge the high voltage battery 111 by receiving electric power from the external power source 200 according to various setting conditions, paragraph [0019]), and stores the electric power for running the vehicle (The vehicle 100 is an electric vehicle (EV) that rolls the drive wheels 130 by driving the traveling motor 120 by using the electric power in the high-voltage battery (vehicle-mounted battery) 111 of the high-voltage battery system 110, Paragraph [0018]), an air conditioning unit which performs air conditioning in a vehicle interior of the vehicle (The air conditioner 150 uses the electric power in the high voltage battery 111 to cool, heat, dehumidify, and the like in the vehicle interior according to various conditions set from the operation unit 170, paragraph [0019]), a timer for managing a time for operating the air conditioning unit (In the operation unit 170, the operation controller 173 executes a display process of selecting and inputting from the input unit 171 so as to execute control processes such as "pre-air conditioning" of the air conditioner 150 at preset time, paragraph [0024]), and a control unit ( a vehicle controller 180) wherein a case in which electric power is supplied from outside of the vehicle (external power source 200) and an operation of the air conditioning unit is set by the timer during the charging prohibition time period, the control unit operates the air conditioning unit using the electric power supplied from outside of the vehicle without charging the secondary battery with the electric power (When the remaining charge SOC is the full charge determination value C1 or more, the power of the external power source 200 is supplied only to the air conditioner 150 to operate without power limitation (step S172).paragraph [0038]), and in a case in which electric power is supplied from outside of the vehicle and an operation of the air conditioning unit is set by the timer during a time period other than the charging prohibition time period, the control unit performs the charging of the secondary battery with the electric power and operates the air conditioning unit using the electric power supplied from outside of the vehicle.( Further, at this time, when the vehicle controller 180 simultaneously executes "pre-air conditioning" and "night charging", the external power source 200 adds the air-conditioning power consumption value (power consumption amount) of the air-conditioning device 150 to the high-voltage battery 111, paragraph [0033], [0031], [0032]). But Hamai is silent about charging prohibition time period.
Yasue discloses a charging prohibition time period for prohibiting charging of the secondary battery for a time period set by a user (The charge prohibition time zone is a time zone during which charging from the additional battery 12 to the HV battery B11 is prohibited, paragraph [0027]). 
It would have been obvious for a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yasue’s charging prohibition time period,  in order to make it possible to give all the external electric power to the air-conditioner for pre-air conditioning while stopping charging of the high voltage battery, so as to ensure the air conditioning system receives as much power as it needs to operate properly. 
With respect to claim 2, Hamai discloses in the case in which electric power is supplied from outside of the vehicle (the charging system 160 is similarly adapted to charge the high voltage battery 111 by receiving electric power from the external power source 200 according to various setting conditions, paragraph [0019]) and the operation of the air conditioning unit is set by the timer during the time period other than the charging prohibition time period (At this time, when the vehicle controller 180 is set to so-called "pre-air conditioning (reserved air conditioning)" that keeps the vehicle interior in a comfortable environment at the time of boarding preset from the operation controller 173 of the operation unit 170, Paragraph [0032]) the control unit gives priority to a request for either one of charging the secondary battery or operating the air conditioning unit to supply the electric power supplied from outside of the vehicle preferentially to for the one to which the priority is given, (the external power source 200 adds the air-conditioning power consumption value (power consumption amount) of the air-conditioning device 150 to the high-voltage battery 111. When it is not possible to supply power with a sufficient charge power value for charging, the distribution of the power supply is adjusted so that "pre-air conditioning" is prioritized over "night charging", paragraph [0033]) and performs the other with remaining electric power (paragraph [0034]).
With respect to claim 3, Hamai teaches in the case in which electric power is supplied from outside of the vehicle and the operation of the air conditioning unit is set by the timer during the time period other than the charging prohibition time period, when the secondary battery reaches a predetermined charging rate, the control unit stops charging the secondary battery and operates the air conditioning unit (when the remaining charge SOC (%) in the high-voltage battery 111 reaches the preset limit value full charge determination value C1 (%). Sends zero (W) as the maximum charge power of the power supply of the external power supply 200 to the charger 162.That is, when the remaining charge SOC in the high-voltage battery 111 is the full charge determination value C1 or more, the vehicle controller 180 stops the charging process for the high-voltage battery 111 and the external power supply 200 of the air conditioner 150 allows operation with power supply, paragraph [0030]).
With respect to claim 4, Hamai discloses an air conditioning control method for an air conditioner (vehicle-mounted electric device 150, paragraph [0019]) which includes: a secondary battery (a high voltage battery system 111, paragraph [0019]) which is chargeable with electric power supplied from outside of a vehicle (the charging system 160 is similarly adapted to charge the high voltage battery 111 by receiving electric power from the external power source 200 according to various setting conditions, paragraph [0019]) and stores the electric power for running the vehicle (The vehicle 100 is an electric vehicle (EV) that rolls the drive wheels 130 by driving the traveling motor 120 by using the electric power in the high-voltage battery (vehicle-mounted battery) 111 of the high-voltage battery system 110, Paragraph [0018]); an air conditioning unit which performs air conditioning in a vehicle interior of the vehicle (The air conditioner 150 uses the electric power in the high voltage battery 111 to cool, heat, dehumidify, and the like in the vehicle interior according to various conditions set from the operation unit 170, paragraph [0019]); a timer for managing a time for operating the air conditioning unit (In the operation unit 170, the operation controller 173 executes a display process of selecting and inputting from the input unit 171 so as to execute control processes such as "pre-air conditioning" of the air conditioner 150 at preset time, paragraph [0024]) and a control unit ( a vehicle controller 180, paragraph [0023]) in a case in which electric power is supplied from outside of the vehicle and an operation of the air conditioning unit is set by the timer during the charging prohibition time period, operating the air conditioning unit using the electric power supplied from outside of the vehicle without charging the secondary battery with the electric power (when the remaining charge SOC (%) in the high-voltage battery 111 reaches the preset limit value full charge determination value C1 (%). Sends zero (W) as the maximum charge power of the power supply of the external power supply 200 to the charger 162.That is, when the remaining charge SOC in the high-voltage battery 111 is the full charge determination value C1 or more, the vehicle controller 180 stops the charging process for the high-voltage battery 111 and the external power supply 200 of the air conditioner 150 allows operation with power supply, paragraph [0030]); in a case in which electric power is supplied from outside of the vehicle (electric power from the external power source 200, paragraph [0023]) and an operation of the air conditioning unit is set by the timer during a time period other than the charging prohibition time period, performing the charging of the secondary battery with the electric power and operating the air conditioning unit using the electric power supplied from outside of the vehicle (Further, at this time, when the vehicle controller 180 simultaneously executes "pre-air conditioning" and "night charging", the external power source 200 adds the air-conditioning power consumption value (power consumption amount) of the air-conditioning device 150 to the high-voltage battery 111, paragraph [0033], [0031], [0032]). But Hamai is silent about charging prohibition time period.
Yasue discloses a charging prohibition time period for prohibiting charging of the secondary battery for a time period set by a user (The charge prohibition time zone is a time zone during which charging from the additional battery 12 to the HV battery B11 is prohibited, paragraph [0027]).
It would have been obvious for a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yasue’s charging prohibition time period,  in order to make it possible to give all the external electric power to the air-conditioner for pre-air conditioning while stopping charging of the high voltage battery, so as to ensure the air conditioning system receives as much power as it needs to operate properly. 
With respect to claim 5, Hami discloses a computer-readable non-transitory storage medium storing a program (Each part of air conditioner system that executes the exchange of various signals is constructed by mounting a computer unit in which a CPU, a memory, and the like are modularized, and the CPU is stored in the memory in advance, paragraph [0025]) causing a computer of an air conditioner which includes; a secondary battery (a high voltage battery system 111, paragraph [0019]) which is chargeable with electric power supplied from outside of a vehicle (the charging system 160 is similarly adapted to charge the high voltage battery 111 by receiving electric power from the external power source 200 according to various setting conditions, paragraph [0019]), and stores the electric power for running the vehicle (The vehicle 100 is an electric vehicle (EV) that rolls the drive wheels 130 by driving the traveling motor 120 by using the electric power in the high-voltage battery (vehicle-mounted battery) 111 of the high-voltage battery system 110, Paragraph [0018]), an air conditioning unit which performs air conditioning in a vehicle interior of the vehicle (The air conditioner 150 uses the electric power in the high voltage battery 111 to cool, heat, dehumidify, and the like in the vehicle interior according to various conditions set from the operation unit 170, paragraph [0019]) a timer for managing a time for operating the air conditioning unit (In the operation unit 170, the operation controller 173 executes a display process of selecting and inputting from the input unit 171 so as to execute control processes such as "pre-air conditioning" of the air conditioner 150 at preset time, paragraph [0024]), and a control unit ( a vehicle controller 180) wherein a case in which electric power is supplied from outside of the vehicle (external power source 200) and an operation of the air conditioning unit is set by the timer during the charging prohibition time period, the control unit operates the air conditioning unit using the electric power supplied from outside of the vehicle without charging the secondary battery with the electric power (When the remaining charge SOC is the full charge determination value C1 or more, the power of the external power source 200 is supplied only to the air conditioner 150 to operate without power limitation (step S172).paragraph [0038]), and in a case in which electric power is supplied from outside of the vehicle and an operation of the air conditioning unit is set by the timer during a time period other than the charging prohibition time period, the control unit performs the charging of the secondary battery with the electric power and operates the air conditioning unit using the electric power supplied from outside of the vehicle.( Further, at this time, when the vehicle controller 180 simultaneously executes "pre-air conditioning" and "night charging", the external power source 200 adds the air-conditioning power consumption value (power consumption amount) of the air-conditioning device 150 to the high-voltage battery 111, paragraph [0033], [0031], [0032]). But Hamai is silent about charging prohibition time period.
Yasue discloses a charging prohibition time period for prohibiting charging of the secondary battery for a time period set by a user (The charge prohibition time zone is a time zone during which charging from the additional battery 12 to the HV battery B11 is prohibited, paragraph [0027]). 
It would have been obvious for a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yasue’s charging prohibition time period,  in order to make it possible to give all the external electric power to the air-conditioner for pre-air conditioning while stopping charging of the high voltage battery, so as to ensure the air conditioning system receives as much power as it needs to operate properly. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Mitsuyo [US 20020113576] and Obayashi [JP 2011250672 A]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 7, 2022